Exhibit 10.2

CONFIDENTIAL

February 3, 2014

Mr. Kenneth T. Neilson

6801 SW Wood Lark Lane

Hobe Sound, FL 33455

RE: Extension of Employment Agreement

Dear Ken:

Reference is made herein to the your Employment Agreement between you and
Patriot National Bancorp, Inc. (“Bancorp”) and Patriot National Bank (“Bank”)
(collectively, “Patriot”), a copy of which is attached. Capitalized terms
contained herein but not otherwise defined herein shall have the meaning set
forth in the Employment Agreement.

WHEREAS, you and Patriot entered into a one-year employment agreement commencing
March 18, 2013 (the “Employment Agreement”), and both you and Patriot have
mutually agreed to extend the term of the Employment Agreement.

In connection with the extension to the Employment Agreement the following
changes shall be incorporated into the Employment Agreement:

 

  1. Term: The term of your employment with Patriot under the Employment
Agreement shall be extended from March 18, 2014 (the “Renewal Date”) through
March 17, 2015.

 

  2. Compensation:

 

  a. Resigning Bonus: Similar to the original signing bonus, Patriot shall pay
to you, within five (5) business days following the Renewal Date, a one-time
Resigning Bonus of two hundred thousand dollars ($200,000.00), minus required
tax withholding amounts; provided that in the event your employment with Patriot
is terminated by Patriot for Cause or by you without Good Reason (as such terms
are defined below) (i) within three (3) months following the Renewal Date, you
shall re-pay to Patriot fifty percent (50%) of such Resigning Bonus or (ii) more
than three (3), but less than six (6), months following the Renewal Date, you
shall re-pay to Patriot twenty-five percent (25%) of such Resigning Bonus.



--------------------------------------------------------------------------------

  b. 2014 Restricted Stock Award: Similar to the original Restricted Stock Award
and in connection with your continuing service on the Bancorp and Bank Boards of
Directors, you will be granted such whole number of shares of Bancorp restricted
stock (“Shares”) that is obtained by dividing three hundred thousand dollars
($300,000.00) by the closing price of Bancorp common stock on the signing date
(the “2014 Restricted Stock Award”). The 2014 Restricted Stock Award will be
subject to a vesting schedule, under which the 2014 Restricted Stock Award will
vest in equal one-third (1/3) increments commencing on December 31, 2014, and
then December 31, 2015 and December 31, 2016.

Terms contained in the Employment Agreement pertaining to the signing bonus and
Restricted Stock Award shall apply to the Resigning Bonus and 2014 Restricted
Stock Award, as applicable.

 

  3. Other: All other terms contained in the Employment Agreement shall remain
unchanged and in effect.

*    *    *

If you are in agreement with the terms set forth herein, please sign below and
return this agreement. Patriot’s Board of Directors looks forward to having you
continue in your role.

 

Very truly yours,

 

Michael A. Carrazza Chairman

I hereby agree to the terms of this agreement.

 

 

        Kenneth T. Neilson      Dated: February     , 2014   